DETAILED ACTION
Claims 1-10 are pending. Applicant’s submission filed on 08/11/2022 for a request for continued examination has been entered, and claims dated 07/15/2022 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the rejections to the claims under 35 U.S.C. § 103:
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Regarding the status of the double patenting rejections to the claims:
In the non-final rejection dated 12/08/2021, Examiner applied the provisional nonstatutory double patenting rejections over U.S. Patent Application No. 16/815,134 and US Patent Application 16/810,958. Applicant’s response dated 02/15/2022 requested that the double patenting rejections be held in abeyance, and in the final rejection dated 04/15/2022, the Examiner acknowledged the abeyance, at least until allowable subject matter is indicated. As of current, the Examiner has indicated claim 9 as potentially allowable for this application. Thus, the double patenting rejections will no longer be held in abeyance following this Office Action. 
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. See MPEP 804.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/01/2022 and 07/01/2022 were filed. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 9, the prior arts on record do not teach, describe, and/or suggest all the limitations as presented in the claim, that also includes all of the limitations of the base claim and the intervening claims as a whole – specifically “wherein the control unit is configured to notify the second computer of the range of the acceleration or deceleration or the amount of change in the steering angle requestable to the first computer”.

Double Patenting
5.	Claims 1, 2, 4, 5 and 10 of this application are patentably indistinct from claims 1, 2, 3, 4, and 7 respectively of Application No. 16/815,134, herein after referred to as ‘134.

6.	Claims 1 and 10 of this application are also patentably indistinct from claims 1 and 6 respectively of Application No. 16/810,958, herein after referred to as ‘958.

Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of ‘134. 
Claim 1 is substantially similar in that of claim 1 of ‘134 except that claim 1 omits the following feature recited in claim 1 of ‘134:
“removing, from the first control command, a command that does not correspond to a predetermined kind of command by filtering the plurality of commands included in the first control command”
However, Scheid (US 20180211061 A1) teaches such limitation above (see bolded in cited paras. for rejection of claim 3 of this application). Scheid is considered analogous to the claimed invention because it is pertinent to converting incompatible format, which may originate from third party platforms, to a compatible format. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to have incorporated the teachings of Scheid to include such above limitation, because doing so would allow filtering out unnecessary commands for implementing self-driving and/or unauthorized commands, thus reducing the data size prior to conversion resulting in reduced conversion time, and increased compatibility between the first computer and the second computer.
Claims 2, 4, 5, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 4, and 7 respectively of co-pending application ‘134, in view of Scheid.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of ‘958.
Claim 1 is substantially similar to that of claim 1 of ‘958 except that claim 1 includes the following feature recited in claim 1 of ‘958:
“first control command including at least one of first data on designating acceleration or deceleration and second data on designating a travel track, the first control command being data for controlling the vehicle platform”
However, Isogai (US 20080288150 A1) teaches such limitation above (see cited paras. in rejection of claim 1 of this application). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Isogai to include a first control command including at least one of first data on designating acceleration or deceleration and second data on designating a travel track, the first control command being data for controlling the vehicle platform, because doing so would allow the vehicle’s accelerations to be controlled.
This is a provisional nonstatutory double patenting rejection.
Claims 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending application ‘134, in view of Isogai.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Isogai et al. (US 20080288150 A1), in view of Gao et al. (US 20180162412 A1), in view of Huang et al. (US 20200148218 A1), and herein after will be referred to as Isogai, Gao, and Huang respectively.

Regarding claim 1, Isogai teaches a vehicle control interface (Fig. 1 vehicle ECUs connected via CAN bus) that connects a vehicle platform including a first computer that performs travel control of a vehicle (Fig. 1 Engine ECU 5 and Brake ECU 7)
and an Fig. 1 drive support ECU 1), 
the vehicle control interface comprising: a control unit configured to: act as a relay between the first computer of the vehicle platform and the second computer of the Fig. 1 acceleration/deceleration ECU 3 acts as a relay between drive support ECU 1 and engine/brake ECUs 5 and 7):
acquiring, from the second computer, a first control command including at least one of first data on designating acceleration or deceleration and second data on designating a travel track (Fig. 1 acceleration/deceleration ECU 3 acquires target acceleration, max/min jerk, and execution request from drive support ECU 1), 
the first control command being data for controlling the vehicle platform ([0034] As shown in FIG. 2, the acceleration/deceleration ECU 3 receives a requested acceleration (a target acceleration), an acceleration change rate (Max Jerk, Min Jerk), and an execution request flag from the drive support ECU 1); 
While Isogai suggests converting the first control command (Fig. 1 target acceleration, max/min jerk request) into a second control command (Fig. 1 target torque and brake request) for the first computer by disclosing in para. [0056] “At step S310, the acceleration/deceleration ECU 3 computes the target torque and the brake request on the basis of the received execution request flag, target acceleration, Max Jerk, and Min Jerk, and also on the basis of the vehicle specification, and data indicative of the running state and the operation state of the vehicle”, Isogai does not explicitly disclose a conversion.
However, Gao teaches a control unit ([0050] low level controls system 108),
	a first computer ([0053] and Fig. 4 various control units – power steering unit 120, brake control module 122, engine control module 124), and a second computer ([0050] and Fig. 4 path follower system 106), and 
converting a first control command into a second control command that is in a format that is executable by the first computer ([0052] To implement the correction plan, the path follower system 106 provides lateral (steering) and longitudinal (brake and throttle) commands 109 to a low level controls system 108. The low levels controls system 108 converts the lateral and longitudinal commands into desired steering angle and throttle/braking torque in order to track the plan; [0055] The local plan is converted into low level control commands at process block 208 in order to communicate the commands to vehicle control units, such as those related to steering, braking, etc.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the first and second commands as taught by Isogai to incorporate the teachings of Gao to include a conversion, because doing so allows the first commands to be converted into usable numerical torque values (Gao [0030], [0055], [0090]) that can be read by the first computer, namely to be used by the various control unit(s) i.e., power steering unit 120, to control the vehicle.
Isogai, in view of Gao teaches: and transmitting the second control command to the first computer (Isogai Fig. 1 acceleration/deceleration ECU 3 transmits target torque and brake request to engine ECU 5 and brake ECU 7).
Isogai, in view of Gao does not explicitly disclose that the driving platform is autonomous and that the performed driving control of the vehicle is autonomous.
However, in the same field of endeavor, Huang teaches a vehicle control interface that connects a vehicle platform including a first computer (Fig. 2A vehicle control unit 54 connected to powertrain control unit 64, braking control unit 68, and steering control unit 72)
and an autonomous driving platform including a second computer that performs autonomous driving control of the vehicle (Fig. 2A autonomy control unit 50; [0026] Autonomy control unit 50 may be configured to […] compute safe trajectories for autonomous vehicle 10, and may command the other ECUs (in particular, a vehicle control unit) to cause autonomous vehicle 10 to execute a desired maneuver).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the driving platform including a second computer that performs driving control of the vehicle as taught by Isogai to incorporate the teachings of Huang to include being an autonomous driving platform including a second computer that performs autonomous driving control of the vehicle for the motivation of obtaining the well-known benefits of autonomous driving such as a reduction in human driving errors, which by extension may provide safer driving.

Regarding claim 2, Isogai teaches the vehicle control interface according to claim 1.
Isogai also teaches wherein the first control command is data that is not specific to the first computer provided in the vehicle, and the second control command is data that is specific to the first computer (see rejection of claim 1 cited to Isogai Fig. 1 –the first control command corresponds to the requested target acceleration and max/min jerk which is not specific to “the first computer” because the Engine ECU 5 and Brake ECU 7 does not receive and are not specifically sent these commands. The second control command corresponds to the requested target torque and brake which is specific to “the first computer” because the commands are specifically sent to both the Engine ECU 5 and Brake ECU 7).

Regarding claim 10, Isogai teaches a vehicle system comprising: 
vehicle platform including a first computer that performs travel control of a vehicle (Fig. 1 Engine ECU 5 and Brake ECU 7)
a vehicle control interface configured to connect the vehicle platform to an Fig. 1 vehicle ECUs connected via CAN bus)
including a second computer that performs Fig. 1 drive support ECU 1), 
the vehicle control interface including a control unit configured to: act as a relay between the first computer of the vehicle platform and the second computer of the Fig. 1 acceleration/deceleration ECU 3 acts as a relay between drive support ECU 1 and engine/brake ECUs 5 and 7):
acquiring, from the second computer, a first control command including at least one of first data on designating acceleration or deceleration and second data on designating a travel track (Fig. 1 acceleration/deceleration ECU 3 acquires target acceleration, max/min jerk, and execution request from drive support ECU 1), 
the first control command being data for controlling the vehicle platform ([0034] As shown in FIG. 2, the acceleration/deceleration ECU 3 receives a requested acceleration (a target acceleration), an acceleration change rate (Max Jerk, Min Jerk), and an execution request flag from the drive support ECU 1); 
While Isogai suggests converting the first control command (Fig. 1 target acceleration, max/min jerk request) into a second control command (Fig. 1 target torque and brake request) for the first computer by disclosing in para. [0056] “At step S310, the acceleration/deceleration ECU 3 computes the target torque and the brake request on the basis of the received execution request flag, target acceleration, Max Jerk, and Min Jerk, and also on the basis of the vehicle specification, and data indicative of the running state and the operation state of the vehicle”, Isogai does not explicitly disclose a conversion.
However, Gao teaches a control unit ([0050] low level controls system 108),
	a first computer ([0053] and Fig. 4 various control units – power steering unit 120, brake control module 122, engine control module 124), and a second computer ([0050] and Fig. 4 path follower system 106), and 
converting a first control command into a second control command that is in a format that is executable by the first computer ([0052] To implement the correction plan, the path follower system 106 provides lateral (steering) and longitudinal (brake and throttle) commands 109 to a low level controls system 108. The low levels controls system 108 converts the lateral and longitudinal commands into desired steering angle and throttle/braking torque in order to track the plan; [0055] The local plan is converted into low level control commands at process block 208 in order to communicate the commands to vehicle control units, such as those related to steering, braking, etc.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the first and second commands as taught by Isogai to incorporate the teachings of Gao to include a conversion, because doing so allows the first commands to be converted into usable numerical torque values (Gao [0030], [0055], [0090]) that can be read by the first computer, namely to be used by the various control unit(s) i.e., power steering unit 120, to control the vehicle.
Isogai, in view of Gao teaches: and transmitting the second control command to the first computer (Isogai Fig. 1 acceleration/deceleration ECU 3 transmits target torque and brake request to engine ECU 5 and brake ECU 7).
Isogai does not explicitly disclose that the driving platform is autonomous and that the performed driving control of the vehicle is autonomous.
However, in the same field of endeavor, Huang teaches a vehicle control interface that connects a vehicle platform including a first computer (Fig. 2A vehicle control unit 54 connected to powertrain control unit 64, braking control unit 68, and steering control unit 72)
and an autonomous driving platform including a second computer that performs autonomous driving control of the vehicle (Fig. 2A autonomy control unit 50; [0026] Autonomy control unit 50 may be configured to […] compute safe trajectories for autonomous vehicle 10, and may command the other ECUs (in particular, a vehicle control unit) to cause autonomous vehicle 10 to execute a desired maneuver).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the driving platform including a second computer that performs driving control of the vehicle as taught by Isogai to incorporate the teachings of Huang to include being an autonomous driving platform including a second computer that performs autonomous driving control of the vehicle for the motivation of obtaining the well-known benefits of autonomous driving such as a reduction in human driving errors, which by extension may provide safer driving.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Isogai, in view of Gao, in view of Huang, in further view of Scheid (US 20180211061 A1) and herein after will be referred to as Scheid.

Regarding claim 3, Isogai, as modified, teaches the vehicle control interface according to claim 1.
Isogai, as modified, does not explicitly teach wherein when the first control command includes third data different than the first and the second data, the control unit is configured to discard the third data without converting the third data.
However, Scheid teaches: a vehicle control interface (Fig. 3 data processing system 104) which comprises: 
	a control unit ([0039] control module 120) configured to:
	acquire, from the second computer ([0036] data acquisition system 102), a first control command ([0036] raw collected data 110), and
	when the first control command includes third data different than the first and the second data, the control unit is configured to discard the third data without converting the third data ([0038] the data processing system 104…applying the specified predefined data editing rules 108 to filter out a predefined sub-set of the vehicle operational data that is either not included in the data request or is not authorized to be included and to automatically edit data that is part of the data request per predefined criteria for each type of vehicle operational data. Once this filtering and editing process is complete, a converted data output 118 is provided in the specified data format, which can then be transmitted/communicated to the data user/requester 114).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Isogai to incorporate the teachings of Scheid by including before the conversion process, when the first control command includes third data different than the first and the second data, having the control unit configured to discard the third data without converting the third data, because doing so would allow filtering out unnecessary commands for implementing self-driving and/or unauthorized commands, thus reducing the data size prior to conversion resulting in reduced conversion time, and increased compatibility between the first computer and second computer.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Isogai, in view of Gao, in view of Huang, in further view of Ju et al. (US 20150234382 A1) and herein after will be referred to as Ju.

Regarding claim 4, Isogai, as modified, teaches the vehicle control interface according to claim 1, Isogai, as modified, does not explicitly teach: further comprising: a memory configured to store conversion information that is a rule for controlling converting the first control command and the second control command, wherein the control unit is configured to convert the first control command into the second control command based on the stored conversion information.
However, Ju teaches a memory configured to store conversion information that is a rule for controlling converting the first control command and the second control command ([0050] memory; [0045] For example, the format converting unit 111 may recognize sensor 11 by searching for identification information which is included in a bit stream of the sensor data among preset identification information of a plurality of sensors, and recognizes the sensor 11. The format converting unit 111 may extract the format information and format conversion table corresponding to the recognized sensor 11 from the sensor database 112, and convert the sensor information of the sensor data into the standard format using the format conversion table.),
Examiner interprets the “format conversion table” corresponds to conversion information that is a rule for converting the first control command and the second control command.
wherein the control unit is configured to convert the first control command into the second control command based on the stored conversion information ([0008] In some embodiments, the data converting unit may convert the format of the sensor data into the standard format using pre-determined format information of the sensor and format conversion table which is set in correspondence with the pre-determined format information.)
Examiner interprets the idea of converting data format corresponds to converting of commands.
Ju is considered analogous to the claimed invention because it is pertinent to converting incompatible format, which may originate from third party platforms to a compatible format. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Isogai to incorporate the teachings of Ju by including a memory configured to store conversion information that is a rule for controlling converting the first control command and the second control command, wherein the control unit is configured to convert the first control command into the second control command based on the stored conversion information, because doing so would allow compatibility with various hardware/software manufactured by for example, a third party vendor, by converting incompatible format to a compatible format based on conversion information.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Isogai, in view of Gao, in view of Huang, in further view of Koibuchi et al. (US 20050027402 A1) and herein after will be referred to as Koibuchi.

Regarding claim 5, Isogai, as modified, teaches the vehicle control interface according to claim 1. Isogai also teaches wherein the first data designates the acceleration or deceleration (Fig. 1 target acceleration request).
Isogai does not explicitly teach: and the second data designates a steering angle.
However, Koibuchi teaches a vehicle control interface ([0190] The PU 92 includes a total of three CPUs (not shown) that are respectively assigned to an upper-level command section 210, a lower-level command section 212, and an executing section 214 which are shown in FIG. 4; [0189] …connected to each other by buses 98) 
comprising a control unit (Fig. 4 CPU for lower-level command section 212), 
a first computer (Fig. 4 CPU for executing section 214),
a second computer (Fig. 4 CPU for upper-level command section 210)
and acquiring, from the second computer, a first control command including second data, and the second data designates a steering angle (Fig. 4 steering angle δ3 transmitted from the upper-level command section to the lower level command section; supported by [0247-0249] target steering angle δ3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the second data as taught by modified Isogai to incorporate the teachings of Koibuchi to include the second data designates a steering angle, for the motivation of using the steering angle command(s) to align the vehicle with its intended path, and by extension enable the vehicle to “trace or follow the recommended running track” (Koibuchi [0315]).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Isogai, in view of Gao, in view of Huang, in view of Koibuchi, in further view of Blumentritt et al. (US 20170036677 A1) and herein after will be referred to as Blumentritt.

Regarding claim 6, Isogai, as modified, teaches the vehicle control interface according to claim 5. Isogai does not explicitly teach wherein the control unit is configured to calculate a range of the acceleration or deceleration or a range of an amount of change in the steering angle requestable to the first computer based on information acquired from the vehicle platform.
However, Blumentritt teaches a control unit ([0012] vehicle component) 
configured to calculate a range of the acceleration or deceleration requestable to a first computer ([0002] The deceleration device is actuated by a control apparatus on the basis of a request signal from a vehicle component; ([0012] the vehicle component can, with its integrity level, set or request the vehicle deceleration only within a prescribed performance range, the performance range being defined by the current minimum integrity level) 
based on information acquired from a vehicle platform ([0039] integrity level 11).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the control unit as taught by modified Isogai to incorporate the teachings of Blumentritt to include configured to calculate a range of the acceleration or deceleration or a range of an amount of change in the steering angle requestable to the first computer based on information acquired from the vehicle platform, because doing so “can provide a generic safety concept to avoid overbraking at vehicle level” (Blumentritt [0052]).

Regarding claim 7, Isogai, as modified, teaches the vehicle control interface according to claim 6.
Isogai, as modified, does not explicitly teach wherein when the acceleration or deceleration designated by the first data exceeds the range requestable to the first computer, the control unit is configured to correct the acceleration or deceleration in a predetermined range.
However, Blumentritt also teaches wherein when the acceleration or deceleration designated by the first data exceeds the range requestable to the first computer, the control unit is configured to correct the acceleration or deceleration in a predetermined range ([0016] the performance limitation comprises the request signal being ignored or the time profile of the deceleration performance being limited to a performance limit prescribed by the current minimum integrity level by virtue of the vehicle deceleration requested by the request signal being decreased and only the decreased vehicle deceleration being set in the deceleration device if the vehicle deceleration requested by the request signal exceeds the performance limit).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Isogai to incorporate Blumentritt to include wherein the control unit is configured to, when the acceleration or deceleration designated by the first data exceeds the range requestable to the first computer, correct the acceleration or deceleration in a predetermined range, because doing so limits the request to one that the vehicle can realistically accept and act on.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Isogai, in view of Gao, in view of Huang, in view of Koibuchi, in view of Blumentritt, in further view of Tokimasa et al. (US 20120109460 A1) and herein after will be referred to as Tokimasa.

Regarding claim 8, Isogai, as modified, teaches the vehicle control interface according to claim 6.
Isogai, as modified, does not explicitly teach wherein when the amount of change in the steering angle designated by the second data exceeds the range requestable to the first computer, the control unit is configured to correct the range of the amount of change in the steering angle in a predetermined range.
However, Tokimasa teaches wherein when an amount of change in a steering angle designated by the second data exceeds the range requestable to a first computer, a control unit is configured to correct the range of the amount of change in the steering angle in a predetermined range ([0136] the controllable range computer 5 is configured to correct, based on the application request and/or the vehicle information, the controllable range of each of the controlled objects in terms of yaw-rate; the controllable range of each controlled object… thus calculating the final yaw-rate controllable range of each of the controlled objects).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Isogai to incorporate the teachings of Tokimasa to include wherein when the amount of change in the steering angle designated by the second data exceeds the range requestable to the first computer, the control unit is configured to correct the range of the amount of change in the steering angle in a predetermined range, because doing so improves performance of the vehicle by “more optimally controlling the dynamics of a vehicle according to a controllable range” (Tokimasa [0013]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170334453 A1: Mimura et al. discloses in Fig. 2 an automatic driving control unit, a travel control unit, and steering/brake devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661